Title: To Thomas Jefferson from William West, 14 May 1804
From: West, William
To: Jefferson, Thomas


          
            Sir,
            VIRGINIA, RICHMOND, May 14, 1804.
          
          AGREEABLE to instructions received from the President and Directors of the Mutual Assurance Society against Fire on Buildings of the State of Virginia, I have to inform you that in consequence of recent and heavy losses, by Fire having taken place in the Borough of Norfolk and in several counties in this State, it becomes necessary to call upon the respective members of the Society for a repartition of payment—your quota from the statement made by the principal Agent examined and approved of by the Board amounts to Eighty nine Dollars and Eighty Cents, which you are required to pay me on or before the first day of August next, under the call of the President, as published in the various news-papers. 
          You will on reflection see the necessity of a punctual attention to this requisition, as in the event of failure, I shall under the instructions of the Board be obliged to direct motions to be made against all the delinquents. It is necessary however to add, that with all those who neglect to pay their quota’s punctually, under the act of incorporation, their Insurance ceases until they make such payment; and their property is nevertheless bound for the amount which may be recovered by motion, on ten days previous notice, under an act of the General Assembly.
          Should you have sold the buildings which you have declared for, please to apprize the actual owner of the aforesaid quota that he may pay the same or else a motion will be made against you.
          With due consideration, I am Sir, your Humble Servant,
          
            W West
            Cashier General of the M.A.S.
          
        